Citation Nr: 0411405	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  04-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for tinnitus, currently rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1951 to September 
1952.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department of 
Veterans Affairs Medical and Regional Office Center in Fargo, 
North Dakota (M & ROC), which denied the veteran's claim for an 
increased rating for bilateral tinnitus.


FINDINGS OF FACT


The veteran is in receipt of a ten percent rating for tinnitus.


CONCLUSION OF LAW


A rating in excess of 10 percent for tinnitus is not warranted.  
U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §  4.87(a), 
Diagnostic Code 6260 (1998-1999); 38 C.F.R. §  4.14, 4.25(b), 
4.87, Diagnostic Code 6260 (1999-2002); VAOPGCPREC 3-2000 (April 
10, 2000); VAOPGCPREC 2-2003 (May 23, 2003); VAOPGCPREC 7-2003 
(Nov. 19, 2003); 38 C.F.R. §§  4.1 - 4.14, 4.25(b) (2003); 38 
C.F.R. §  4.87, Diagnostic Code 6260 (2003).









REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background

The veteran served in the Army from January 1951 to September 1952 
as a combat infantry soldier.

In the December 1999 rating decision, the veteran was awarded 
service connection for bilateral hearing loss with an evaluation 
of zero percent.  The veteran was also service connected for 
tinnitus with an evaluation of 10 percent.

In February 2003, the veteran filed a Notice of Disagreement 
(NOD), requesting two separate 10 percent ratings, one for each 
ear, for tinnitus.  The M & ROC informed the veteran in February 
2003 that under the current rating schedule, a maximum evaluation 
of 10 percent may be assigned for a diagnosis of tinnitus.  The M 
& ROC further informed the veteran that there is currently no 
legal basis to assign a separate evaluation for tinnitus in each 
ear.


Analysis


The Court of Appeals for Veterans Claims (CAVC or Court) has 
previously held that a 10 percent rating for tinnitus is "the 
highest level possible under the regulations for tinnitus."  See 
Comley v. Brown, 7 Vet.App. 376, 378 (1995).  This case has not 
been expressly overruled, and is binding upon the Board of 
Veterans Appeals (BVA or Board).  38 U.S.C.A. §  7252 (West 2002).  
In Wanner v. Principi, 17 Vet.App. 4, 18 (2003), the Court later 
called into question the applicability of 38 C.F.R. §  4.25(b) 
which states, in pertinent part, as follows:

"Except as otherwise provided in this schedule, the disabilities 
arising from a single disease entity, e.g. arthritis, multiple 
sclerosis, cerebrovascular accidence, etc., are to be rated 
separately as are all other disabling conditions, if any."

VA's General Counsel has recently issued a Precedent Opinion, 
VAOPGCPREC   2-2003 dated May 23, 2003, that directly addresses 
both the issue raised in Wanner and the arguments advanced by the 
veteran in this case.  The Board is statutorily bound to follow 
this opinion.  38 U.S.C.A. §  7104(c) (West 2002).  This opinion 
addresses the underlying medical and legal bases for VA's 
longstanding practice of providing a maximum 10 percent rating for 
tinnitus.

Before 1999, the rating schedule authorized a 10% disability 
rating for tinnitus incurred as a result of trauma to the head.  
See generally 38 C.F.R. §  4.87(a), Diagnostic Code 6260 (1998) 
("Persistent as a symptom of head injury, concussion or acoustic 
trauma.")  At that time, manifestations of tinnitus that were not 
the result of head trauma could be rated in association with the 
underlying cause under the appropriate diagnostic code.  In 
Wanner, the CAVC invalidated the part of pre-1999 38 C.F.R. §  
4.87(a), DC 6260, that contained a trauma requirement for a 10% 
disability rating for tinnitus.  As a result, the sole criterion 
remaining for that regulation was that tinnitus be "persistent."  
The rating schedule was amended, 64 Fed. Reg. 25202, 25, 210 
(1999), to provide service connection for "tinnitus, recurrent," 
regardless of its etiology.  38 C.F.R. §  4.87, DC 6260.  
Additionally, a note was added in the 1999 amendment instructing 
raters that:  "A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, or any 
other diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes."  38 C.F.R. §  4.87, DC 6260.  
Neither the prior nor the amended regulation contained any 
language suggesting that a separate tinnitus rating could be 
awarded for each ear, nor does any other rating schedule provision 
in effect prior to or after 1999 suggest that such separate 
ratings may be awarded.

In 1999, the Rating Schedule was amended, 64 Fed. Reg. 25,202, 
25,210 (1999), to provide service connection for "tinnitus, 
recurrent," regardless of etiology.  38 C.F.R. §  4.87, DC 6260.  
Neither the prior nor the amended regulation contained any 
language suggesting that a separate tinnitus rating could be 
awarded for each ear, nor does any other rating schedule provision 
in effect prior to or after 1999 suggest that such separate 
ratings may be awarded.  The condition of tinnitus is taken into 
account as a rating factor, which may give rise to a maximum 10% 
disability rating without regard to whether the condition is 
unilateral or bilateral in nature.

On May 14, 2003, VA published a final rule adding a note to DC 
6260, directing raters to "assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one ear, 
both ears, or in the head."  68 Fed. Reg. 25,822, 25,823 (2003); 
38 C.F.R. §  4.87, DC 6260, note (2).  The notice also added a 
note providing that objective tinnitus is to be evaluated as part 
of the underlying condition, not under DC 6260.  38 C.F.R. §  
4.87, DC 6260, note (3).  The notice stated that:

This document amends the Department of Veterans Affairs (VA) 
Schedule for Rating Disabilities to state more explicitly the 
method of evaluation of tinnitus under diagnostic code 6260 in the 
portion of the rating schedule that addresses evaluation of 
disabilities of the ear.  The intended effect of this action is to 
codify current standard VA practice by stating that recurrent 
tinnitus will be assigned only a single 10 percent evaluation 
whether it is perceived in one ear, both ears, or somewhere in the 
head.  68 Fed. Reg. At 25,822.

As was stated in the notice of proposed rulemaking:  "This 
amendment involves no substantive change and is consistent with 
current practice."  67 Fed. Reg. At 59,033.  Thus, the amendment 
restated in more explicit terms the rule reflected in prior VA 
regulations that only a single 10% rating for tinnitus is 
authorized regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.

The 1999 amendment to DC 6260 reflected an awareness that tinnitus 
need not be constant to be disabling and that it can have causes 
other than head trauma.  59 Fed. Reg. 17,295, 17,297 (1994).  The 
amendment addressed the need to accommodate tinnitus resulting 
from other causes.  Further, the note added to DC 6260 by that 
amendment reflects the rule, stated in 38 C.F.R. §  4.14, that the 
disability resulting from tinnitus cannot be rated simultaneously 
under more than one diagnostic code.  The 1999 amendment did not 
reflect any change in view as to the nature of tinnitus itself.  
Thus, the most recent DC 6260 amendment definitively stating that 
only a single 10% disability rating is authorized for tinnitus 
merely restates the law as it existed both prior to and after the 
1999 amendment.  Accordingly, the rule that only a single 10% 
disability rating is authorized for tinnitus regardless of whether 
the tinnitus is perceived as unilateral, bilateral, or in the head 
is for application in cases arising both before and after the 1999 
amendment.

Diagnostic Code 6260 (currently codified at 38 C.F.R. §  4.87), as 
in effect prior to June 10, 1999, and as amended as of that date, 
authorized a single 10% disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.

The VA has made the medical determination that tinnitus is a 
perception of noise disability originating from the brain, and the 
source of the perceived noise is not in either or both ears; it is 
a single disability, which may be perceived as a ringing in one 
ear and/or in the head.  67 Fed. Reg. 59,033 (2002).  This medical 
determination underlies VA's longstanding policy, recently 
codified at 38 C.F.R. §  4.87, Diagnostic Code 6260, note (2), 
that a single evaluation is assignable for tinnitus whether the 
sound is perceived in one ear, both ears, or in the head.  67 Fed. 
Reg. At 59,033; 68 Fed. Reg. At 25,822.  Based upon this medical 
fact, the VA's General Counsel opinion VAOPGCPREC 2-2003 has been 
adopted with respect to the inapplicability to 38 C.F.R. §  4.25.  
As a matter of law, versions of Diagnostic Code 6260 in effect 
before and after the revision on June 10, 1999, only authorizes a 
single 10 percent rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the head.  
VAOPGCPREC 2-2003 (May 23, 2003);  38 U.S.C.A. §  7104(c) (West 
2002).  Any other result would amount to duplication of VA 
compensation benefits, which is expressly prohibited by 38 C.F.R. 
§  4.14 (2002).

"To avoid confusion, in a case such as this one, where the law and 
not the evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of legal 
merit or the lack of entitlement under the law."  See Sabonis v. 
Brown, 6 Vet.App. 426, 

The veteran filed his claim for an increased rating claim in 
February 2003.  Adjudication of the veteran's increased rating 
claim must include consideration of both the old and the new 
criteria.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 percent. 
The Board therefore finds that neither version of the regulation 
is more favorable to the veteran. See VAOPGCPREC 3-2000 (April 10, 
2000).  

The medical evidence establishes that the veteran has tinnitus and 
that he is rated 10 percent for it.  As previously stated, 10 
percent is the maximum schedular evaluation allowed for tinnitus.

Diagnostic Code 6260, prior to the May 2003 amendment, did not 
expressly indicate whether, in the case of bilateral tinnitus, 
each ear was to be rated separately. This area of uncertainty has, 
however, been clarified by VAOPGCPREC 2-2003. As the GC opinion 
makes clear, the disease entity of "tinnitus" is considered to 
have but one symptom--the perception of sound in the brain without 
acoustic stimulus. According to the GC opinion, because tinnitus 
does not produce separate and distinct symptoms, the assignment of 
separate ratings for the right and the left ear is not 
appropriate.

Precedential opinions of the GC are binding on the Board. See 38 
U.S.C.A. § 7104(c) (West 2002); see also Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000). Thus, all versions of Diagnostic Code 6260 
preclude the assignment of separate disability ratings for 
bilateral tinnitus; 10 percent is the maximum rating available for 
tinnitus.

For the reasons and bases expressed above, the preponderance of 
the evidence is against the appeal to establish entitlement to a 
disability rating in excess of 10 percent for tinnitus. 

As the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
appellant's claim of service connection for a low back disability 
must be denied.  See 38 U.S.C.A §5107 (West 2002). 

The Board further notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law in November 2000. To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  Except as specifically noted, the new regulations are 
effective November 9, 2000.  The Board also notes that the M&ROC 
failed to apprise the veteran of the notice provisions of the 
VCAA.  

As noted above, the facts are not in dispute.  Further development 
of the case would not change the facts in this matter. It is not 
the factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statutes.  Thus, it is not prejudicial to the veteran for the 
Board to proceed to issue a decision at this time without 
remanding the case to the M&ROC for consideration under the VCAA. 
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

In cases such as this, where the disposition is based on the law, 
and not on the facts of the case, the claim must be denied based 
on a lack of entitlement under the law.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1999) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit going to the 
veteran).  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided).  The appeal is without legal merit and further 
development or analysis would not be productive. See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).


ORDER


Entitlement to an increased rating for tinnitus from 10 percent is 
denied.




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



